DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (JP 2006068251 A)(Shiraishi) in view of Zack et al. (US 20120241487 A1)(Zack).
Regarding claims 1, 4, and 5, Shiraishi discloses a system structurally capable of holding a breast feeding baby that shields both the nursing baby and the mother's breasts from view (Fig. 1), said system comprising a device that holds the baby to the mother's chest (Fig. 1) where said device has carrying straps that are placed over the mother's shoulder (Figs. 1, 5, and 6), foldable screens (noting each side of portion 2 which are structurally capable of being folded) at the sides and top of the device which when extended shield the nursing baby and the mother's breasts from view (Figs. 1 and 6), and a area for holding the baby that can be rotated to position the baby horizontally 
Shiraishi does not specifically disclose padded carrying straps or the area for holding the baby is cushioned.
Zack teaches the ability to have a baby carrier that includes padding on carrying straps (Paragraph 0034) as well as a cushioned baby holding area (Paragraph 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the system of Shiraishi and include padding on the baby carrier shoulder straps as well as in the baby holding area because such a change would allow the surfaces of the device to be more comfortable and softer feeling when in contact with the user of the system and the baby as is well known in the art.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (JP 2006068251 A)(Shiraishi) in view of Zack et al. (US 20120241487 A1)(Zack) as applied to claims 1 and 4 above, and further in view of Dellanno (US 7819831 B2).
Regarding claims 2 and 6, modified Shiraishi does not specifically disclose the device is equipped with a detachable weighted waist training belt.
Dellanno teaches the ability to have a baby carrying system including equipped with a weighted waist training belt (22, noting it is a compression belt and that it will include some weight, Col. 4; Ll. 21-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Shiraishi and include a belt similar to 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Shiraishi and make the belt removable because such a change would require the mere choice of making a portion separable.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (JP 2006068251 A)(Shiraishi) in view of Zack et al. (US 20120241487 A1)(Zack) as applied to claims 1 and 4 above, and further in view of Norman (US 20030178452 A1).
Regarding claims 3 and 7, modified Shiraishi does not specifically disclose the device is equipped with zipped storage areas for holding said foldable screens when not in use.
Norman teaches the ability to have a zippered storage area (42) for holding a foldable cover.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Shiraishi and use the teaching of Norman and include a zippered storage area for holding the foldable screens because such a change would allow the foldable screens or cover portion to be stowed and carried when not in use as well as easily accessible as demonstrated by Norman (Paragraph 0031).
.

Response to Arguments
Applicant's arguments filed 16 December 2020 have been fully considered but they are not persuasive. 
Applicant asserts that the Shiraishi invention is a cape that covers the baby being held directly by the portion or in some sort of carrier, and that the Shiraishi invention does not hold or support the baby but merely provides a cover for the baby. Examiner notes that the device of Shiraishi is a privacy cape, but is shown working in conjunction with a baby carrier (Figs 1, 5, and 6) which when considered as a whole meets the limitations of claim 1. Specifically the Shiraishi cape in conjuction with a baby carrier (as shown) is a system for holding a breast feeding baby.  Examiner notes that the system as a whole as shown by Shiraishi is a device that is structurally capable of supporting a breast feeding baby while shielding the baby from view, noting Fig. 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/M.T.T./Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734